Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Stolarik, J.), rendered August 30, 1984, convicting him of arson in the second degree, after a nonjury trial, and imposing sentence.
Judgment affirmed.
The People’s response to the defendant’s demand for discovery adequately apprised him of which count in the indictment charged him with which act of arson.
The defendant’s remaining contentions have been considered and found to be without merit. Thompson, J. P., Bracken, Rubin and Eiber, JJ., concur.